UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1791



BILLY GRISSO,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
1061-AMD)


Submitted:   July 22, 1998              Decided:    September 8, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Grisso, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Grisso appeals the district court’s order dismissing his

mandamus petition which sought to compel the Defendant to render a

decision on his application for benefits filed under 42 U.S.C.

§ 402(x)(1) (1988) (current version at 42 U.S.C.A. § 402(x)(1)

(West Supp. 1998)). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Grisso v. Apfel, No.

CA-98-1061-AMD (D. Md. Apr. 20, 1998). We also deny Grisso’s motion

to remand. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2